Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on February 22, 2022 in response to the Office Action of September 21, 2021 is acknowledged and has been entered. Claims 1-8, 10, 12-16, 18-19, 21-25 and 29-33 have been amended. Claim 27 has been canceled. Claims 1-26 and 28-33 are pending and under examination in this Office action.

Response to Amendment
The objection to the Abstract is now withdrawn in view of the amendment.
The objection to the specification is now withdrawn in view of the amendment and Applicant’s argument. In regard to the objection to the disclosure of “a decrease in Fuc VI that was previously identified by Mountford” in [0036], since it is an unpublished data by the inventor, it is considered part of the invention.  
The claim interpretation under 35 U.S.C. 112(f) to claim 18 is maintained as the claimed limitation of “comparator” uses a generic placeholder “comparator” coupled with functional language “for comparing” without reciting sufficient structure to achieve the function. The associated rejections under 35 U.S.C. 112(a), written description requirement and 112(b) are now withdrawn after reconsideration. The specification (PG Pub US 2020/0029816) discloses in [0026] “the processor compares two different 
The claim objections to claims 1, 2, 4-7, 13, 14, 18, 22-25, 27, 30, 32 and 33 are now withdrawn in view of the claim amendment. New grounds of objection are now made to clarify the scope of the claims.
The rejections to claims 1-33 under 35 U.S.C. 112(b) for various indefiniteness issues are partially withdrawn in view of the claim amendment. Some of the indefiniteness issues that were not addressed are now corrected via claim objection. Claims 9, 16, 18, 26 and their dependent claims remain rejected for the same consideration stated in the previous Office action.
The rejection to claims 1-2, 4, 6-10, 13-19, 21-22 and 25-27 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment.
The rejections to claims 3, 5, 11-12, 20, 23-24 and 28-33 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.
The claim interpretation to claim 18 under 35 U.S.C. 112(f) is now withdrawn after reconsideration. Specifically, the claim limitation of “a comparator” is interpreted as a processor, along with the instructions/algorithm for performing the comparison of an amount of at least one neurochemical marker detected in the MR spectral data with reference amounts for healthy persons. The disclosure of the structure (or material or acts) of “a comparator” may be implicit or inherent in the specification it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). 
The provisional non-statutory double patenting rejection to claims 1-26 an 28-33 is maintained. Examiner notes that the terminal disclaimer filed on February 22 is disapproved for the reason stated in the Terminal Disclaimer review decision issued on February 23, 2022. 

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application. An IDS for the prior arts listed in the specification, PG Pub US 2020/0029816, [0038]-[0046] should be filed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “producing, from the MR spectra obtained, spectral data which enables the detection of whether the subject is experiencing acute stress, trauma-exposure or PTSD by detecting the presence of at least one neurochemical marker, and comparing the detected amount of neurochemical marker with reference amounts for healthy persons, wherein the at least one neurochemical marker comprises at least fucosylated glycan Fuc VI having a decreased amount” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. A flow chart stating the method steps as claimed would be sufficient to overcome this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1:
line 4: the term “obtaining magnetic resonance (MR) spectral data” should be corrected to --obtaining magnetic resonance (MR) spectra--;
line 6 the term “spectral data” should be corrected to –MR spectral data--; and
line 8: the term “the amount” should be corrected to –an amount--.
Claim 13:
line 4: the term “obtaining magnetic resonance (MR) spectral data” should be corrected to --obtaining magnetic resonance (MR) spectra--;
line 7 the term “spectral data” should be corrected to –MR spectral data--; 
line 9: the term “the presence” should be corrected to –an amount--; and
line 10: the term “neurochemical marker” should be corrected to –the at least one neurochemical marker--.
Claim 18:
line 4: the term “obtaining magnetic resonance (MR) spectral data” should be corrected to --obtaining magnetic resonance (MR) spectra--; and
lines 6-7: the limitation of “a comparator for comparing an amount of at least one neurochemical marker obtained” should be corrected to –a comparator for comparing an amount of at least one neurochemical marker obtained from MR spectral data produced from the MR spectra--. 
Claim 21, line 1: the term “the MR data” should be corrected to –the MR spectral data--.
Claim 25, lines 1-2: the term “MR spectral data” should be corrected to –the MR spectral data--.
Claim 30: 
line 5: the term “obtaining magnetic resonance (MR) spectral data” should be corrected to --obtaining magnetic resonance (MR) spectra--;
line 6: the term “spectral data” should be corrected to –MR spectral data--.
line 8: the term “the presence” should be corrected to –an amount--.
Claim 31, line 1: the term “the MR data” should be corrected to –the MR spectral data--.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-26 and 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 13 are directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Claim 18 is directed to an “system” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.

Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claims 1, 13, 18 and 30 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
The claims recite obtaining magnetic resonance (MR) spectra and producing MR spectral data. The spectral data enables the detection of whether a subject is experiencing the acute stress, the trauma-exposure or the PTSD by detecting an amount of at least one neurochemical marker that comprises at least fucosylated glycan Fuc VI having a decrease in amount is detected, and the detected amount is compared to reference amounts. 
In claims 1, 13, 18 and 30, to compare the detected amount of the least one neurochemical marker with reference amounts, or more specifically, to compare if the amount of fucosylated glycan Fuc VI reflected in an MR spectrum of a subject to a reference amount to determine that it has a decrease amount, can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to visually observe the MR spectrum and compare the peak intensities of the peak associated with the expression level of fucosylated glycan Fuc VI from the subject at examination and from a healthy population, whether fucosylated glycan Fu VI has a decreased amount or not can be visually identified by 
Prong Two: Claims 1, 13, 18 and 30 do not include additional elements that integrate the mental process into a practical application. 
This judicial exception is not integrated into a practical application. In particular, the claims recites additional steps of obtaining MR spectral data, producing, from the MR spectra obtained, spectral data, and detecting the amount of at least one neurochemical marker. These steps represents mere data gathering or pre-solution activities that is necessary for use of the recited judicial exception and are recited at a high level of generality.  The steps of obtaining MR spectral data, producing spectral data and detecting the amount of at least one neurochemical marker are thus insignificant conventional extra-solution activities.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are hence directed to an abstract idea.
As a whole, the additional elements merely serve to gather information for the abstract idea, while generically implementing it with any conventional MR scanner. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. Note that the limitation of “…which enables the detection of whether the subject is experiencing…” merely describes the property of the spectra data, i.e., the information gathered. No improvement to the technology is evident, and 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 13, 18 and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of obtaining MR spectral data, producing spectral data and detecting the amount of at least one neurochemical marker amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe additional extra-solution activities such as describing the type of spectroscopy for data acquisition or information gathering (i.e., obtaining MR spectra data) - claims 2, 21-24, and 31: 2D COSY; 
further describe the details of the data acquisition  or information gathering - claims 8-12, 15-17, 25-26, 28-29: time intervals, repetition time, remote control; 
further describe the abstract idea such as describing further comparison that can be performed in human mind without an undue level of complexity identifying (for example, via a visual observation) - claims 3-5, 14, 19 and 32-33
further describing the data or the information for the abstract idea - claim 20. 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
It is noted that claims 6-7 are eligible. Specifically, claims 6-7 set forth a treatment to the patient with a treatment protocol including physiotherapy to mitigate the recited medical conditions. These features, when properly linked to the subject being detected to be experiencing these medical conditions, are considered integrating the abstract idea into a practical application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 18: Claim limitation “a comparator for comparing the amount…”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “comparator” coupled with functional language “for comparing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “comparator”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 18: “a comparator” refers to the specification [0026] “the processor compares two different obtained spectral data to determine hether the subject is responding favorably to treatment” The comparator hence is interpreted as a processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “detecting the amount of at least one neurochemical marker…wherein the at least one neurochemical marker comprises at least fucosylated glycan Fuc VI having a decrease in amount” that renders the scope of the claim indefinite. When the marker is “fucosylated glycan 
Claims 9, 16 and 26 recite the limitation “about 4 weeks”. This term is a relative term that renders the claim indefinite. The term “about 4 weeks” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear how long or how short the time interval may be in order for it to be considered as being about 4 weeks.
Claim 18 recites in line 6 “a determination of whether the subject is….”. It is not clear what the link is between this determination and the “detection” recited in the preamble. In other words, since “determination” and “detection” are two different actions, it is not clear whether they refer to the same in the claim. If they refer to the same in the claim, Applicant is suggested to use the same claim language, which would be sufficient to overcome this rejection.
The dependent claims of the above rejected claims are rejected due to their dependency.

Response to Arguments
	Applicant’s arguments in regard to the claim interpretation to claim 18 under 35 U.S.C. 112(a), written description requirement have been fully considered and they are persuasive. The claim interpretation under 35 U.S.C. 112(f) is maintained, but the associated rejections under 35 U.S.C. 112(a), written description requirement and 112(b) are withdrawn.
	 In regard to the rejections under 35 U.S.C. 112(b) for the claim indefiniteness issues, the raised issues are not all addressed in the response. Some of the indefiniteness issues are now corrected via claim objections. The rejections to claims 9, 16, 18, 26 and their dependent claims are maintained and the consideration is explained in the rejection section. New ground to rejection is also raised in view of the claim amendment.
In view of the claim amendment by incorporating the previously identified allowable subject matter to the independent claims, a new objection to the drawings is now raised as the drawing does not show every feature of the invention, especially the allowable feature. Examiner has noted in the objection that a flow chart to state the claimed method steps would be sufficient to overcome this objection.
Further, after reconsideration, claims 1-5, 8-26 and 28-33 are now rejected under 35 U.S.C. 101. Please see the rejection section for the details. Examiner notes that claims 6-7 are patent eligible.
In addition, Examiner continues to remind that an IDS should be filed for the references cited in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793